DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1, Figure 1 and Claims 1-7 and 9-11 including in the reply filed on 8/29/2022 is acknowledged.
Claim 8 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/29/2022.
Specification
The disclosure is objected to because of the following informalities (for convenience, paragraph references reflect the PG Pub version of the specification). Appropriate correction is required:
Paragraph 0086 of the specification refers to the containment body as part number “65”, the part should be “55.”
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because (note that for convenience, paragraph references reflect the PG Pub version of the specification):
The drawings must show every feature of the invention specified in the claims. The following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered: 
In Claim 6, the collar – 45 has a limitation that is not within the elected species (figure 1, exploded view) where “the collar (45) is made from a separate body of plastic material fixed to the class shaped body.”;
In Claim 10, the claim has the limitations of “a removable cap (C, C2, C3)” where only “C” is within the elected species.
The drawings fail to show the following features, as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d):
Para 0069, described the Collar as a separate and distinct structure, which is not depicted in any of the drawings, including the elected Species in Figure 1.   (NOTE: Of the presence and configuration of the collar within the overall assembly of the claimed invention is critical, it should be portrayed within the drawings.)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1,4-7 and 11 are rejected under 35 U.S.C. 112(b) for the following reasons:
The term “Glass Shaped Body” in Claims 1, 4-7 and 11 is a relative term which renders the claim indefinite. The term “glass shaped” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification was searched and the only limitation that defined the “glass shape” was in paragraphs 0035, and 0050 where the container “can” have a parallelepiped shape.
Regarding Claims 4 and 11, the phrase "for example"  or “for instance” renders the claim indefinite because it is unclear whether the limitations following these phrases are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 2-7, 9-11 are rejected under 35 U.S.C. 112(b) for depending from the rejected independent claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-11 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Berk et al. (US 20130020277, hereafter referred to as Berk).  The Examiner’s Annotated Diagram for Berk follows:

    PNG
    media_image1.png
    857
    875
    media_image1.png
    Greyscale

Examiner's Annotated Diagram A
In regards to Claim 1, Berk teaches: A container (Berk – bottle, 100 with embodiment 400’’ for some claimed features) for packaging a product (See paragraph 0034 – for bottle used in storage, transport and consumption of materials), comprising: - a glass-shaped body (Paragraph 0014 – while indefinite, the shape of the container is generally interpreted to mimic glass bottle shapes common in the art, Item 110 - body) made of a paper-based material (While paper-based material is indefinite, it is interpreted to mean on which uses pulp – paragraph 0049 – lines 5-7- in the manufacturing process of the container to reduce environmental impact – Paragraph 0049) and defining an accommodation volume (Annotated Diagram A, Item A) inside which the product is adapted to be contained (Paragraph 0034), wherein said glass-shaped body (110) is closed at the bottom by a bottom wall (Annotated Diagram A, Item B) and it is provided with a circular upper opening (132) delimited by a top edge (412 – Top of glass shaped body – paragraph 0051), and - a containment body (pulp shoulder, 420’) made of paper-based material (See paragraph 0049 which clearly identifies the source of pulp as paper pulp), fixed at the top edge (912) of the glass-shaped body (110) and having an outlet hole (Annotated Diagram C) for the product, wherein said containment body (420’) has a concave shape having concavity directed towards the accommodation volume of the glass-shaped body (See Annotated Diagram A, concavity round Item A, figure 9, cross section meets this requirement) and tapered from the top edge (412 top curled edge of pulp body – 410 and Paragraph 0051 and 52) of the glass-shaped body (100 and 400’’) towards the outlet hole (C).  
In regards to Claim 2, Berk teaches: wherein said containment body (420’) has an axisymmetric shape (Annotated Diagram A, Figure 1 where this limitation is met), for example truncated-cone or rounded (Exemplary language, see 112 (b) above.).  
In regards to Claim 3, Berk teaches: wherein said containment body is obtained by plastic deformation of a plane disc of paper-based material (Berk, paper based material anticipated in paragraph 0018) (NOTE: This application incorporates the limitation “containment body is obtained by plastic deformation of a plane disc of paper based material,” which is a product by process claim.  The claims are directed to a biodegradable container made with pulp that improves the recycling characteristics of the package.  As prior art, Berk anticipates the claimed functionality and structure claimed in the instant application.  Please note that: "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for PRODUCT-BY-PROCESS claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983).  – MPEP 2113, Section II – Product by process claims.)
In regards to Claim 4, Berk teaches: further comprising a collar (Berk, 412 – top of pulp body, in Figure 2, See Annotated Diagram A) which defines the upper opening of the glass-shaped body (100 or 400’’ that anticipates this feature) and which makes available the top edge (Annotated Diagram, 412 is top of body, 410 at the top edge of 400’’) thereof.  
In regards to Claim 6, Berk teaches: wherein the collar (Berk, 412) is made as a separate body of plastic material fixed to the glass-shaped body (400’’) (See paragraph 0038, where the pulp body 410, and shoulder 420 are pulp, and the neck-430 (read as collar as well) are presented as plastic.)(See 112a and b for this claim as well.) (NOTE: Also, this is a product by process claim, where the application incorporates the limitation “wherein the collar is made as a separate body of plastic material fixed to the glass shaped body,” which is a product by process claim (The items are claimed to be separate and joined, which is not a patentable distinction from the prior art where the structure is incorporated into the disclosure.  As prior art, Berk anticipates the claimed functionality and structure claimed in the instant application.  Please note that: "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for PRODUCT-BY-PROCESS claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983).  – MPEP 2113, Section II – Product by process claims.)
In regards to Claim 7, Berk teaches: wherein the glass-shaped body (Berk, 400’’) and the containment body (Conical Bottom portion of neck portion – 430 and bottom portion - 436) are made of a paper and polythene-based laminated composite material (See Berk, Paragraph 0055 where any of the components can be made of any of the claimed materials, including what is claimed in this claim, thereby meeting this limitation.).  
In regards to Claim 9, Berk teaches a bottle: comprising a dispensing spout (Berk, Annotated Diagram A, Item 430) associated to the outlet hole (Annotated Diagram, Item C).  
In regards to Claim 10, Berk teaches a bottle: comprising a removable cap (Berk, Figure 1, 140 – note only the elected cap was examined) adapted to couple with said dispensing spout (430 – and Figures 1 and 4)) for closing the outlet hole (Annotated Diagram, Item C).  
In regards to Claim 11, Berk teaches a bottle: wherein the glass-shaped body (Berk, 400”) comprises a side wall (410 - sidewall), at least a portion (See Annotation of 110 where the bottom portion has a prismatic shape) of which has a prismatic shape, for instance the shape of a right prism as a rectangular parallelepiped (See 112b above for exemplary language.).  
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
George (US 20160144993) discloses Figures 1-18 and use of paper composites for container construction as well as general features relevant to the scope and structure of the claimed invention.
Dayton et al. (US 20100084361) discloses Figures 1-28 and various cap/collar/spout and body configuration, constructions and manufacturing methods as well as general features relevant to the scope and structure of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John M. Hoppmann whose telephone number is (571) 272-7344.  The examiner can normally be reached from Monday - Thursday, 7:30 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/JOHN MARTIN HOPPMANN/Examiner, Art Unit 3733                           

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733